               Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 1 of 36


        Mark E. Ellis - 127159
        Lawrence K. Iglesias - 303700
        ELLIS LAW GROUP LLP
        1425 River Park Drive, Suite 400
        Sacramento, CA 95815
        Tei:(916)283-8820
        Fax:(916)283-8$21
        meilis@eliislawgrp.com
        liglesias@ellislawgrp.com

        Attorneys for Defendant THE TEHAMA LAW GROUP,P.C.

 7

 8                                      UNITED STATES DISTRICT COURT

 9                              FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11       MARIA CONSUELO GRIEGO,Individually                  Case No.:
         and on behalf of all others similarly situated,
12                                                           Santa Clara Case No: 20CV363709
                Plaintiff,
13                                                           DEFENDANT THE TEHAMA LAW
                                                             GROUP,P.C.'S NOTICE OF REMOVAL
14                                                           OF ACTION TO FEDERAL COURT
         THE TEHAMA LAW GRQUP,P.C. a                         UNDER 28 U.S.C.§ 1441(c)
15       California Corporation; KES NARBUTAS,               (FEDERAL QUESTION)
         individually and in his official capacity; ERIC
16       WILSON,individually and in his official
         capacity; MATTHEW WRIGHT,individually
17       and in his official capacity; PATELCO CREDIT
         UNION,a California corporation; and DOES 1
18       through 10, inclusive,

19              Defendants.

r•I~7
21             TO THE CLERK OF THE ABOVE-ENTITLED COURT:

22             PLEASE TAKE NOTICE that Defendant THE TEHAMA LAW GROUP,P.C. hereby removes

23 ~ TO this Court the state court action described below:

24             1.      On February 11, 2020, an action was commenced in Superior Court, State of California,

25      Santa Clara County, entitled MARIA CONSUELO GRIEGO,individually and on behalf of all other

26      similarly situated, Plaintiff, v. THE TEHAMA LAW GROUP,P.C., et al., Defendants, as case number

27      20CV363709.

28             2.      On March 12, 2020, THE TEHAMA LAW GROUP,P.C. was served with the

                                                           -1-
              DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
            Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 2 of 36


 1
     Summons and Complaint, attached hereto as Exhibit A.
 2
            3.     This Court has jurisdiction to hear this case because this action is a civil action of which
 3
     this Court has original jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this
 4
     Court by Defendant pursuant to the provisions of28 U.S.C. § 1441(c) in that it arises under the federal
 5
     Fair Debt Collection Practices Act(15 U.S.C.§ 1692,et seq.) and poses a federal question.
 6

 7

 8   Dated: April 9,2020
                                                 ELLIS LAW GROUP LLP
 9

10                                               By /s/Lawrence K. Iglesias
                                                   Lawrence K. Iglesias
11                                                 Attorney for Defendant
                                                   THE TEHAMA LAW GROUP,P.C.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
           DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 3 of 36




                              ~/;
                              ~,`•       ~
                                      Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 4 of 36

                                                                                                                                                                      ~LIfVt-1(!0
                                                                                                                                           FSN C~UHT USA6PILY

                                                        (G'lTA~1~~ .RJDIGJa4~.~                                                      tsoio Paea use a~ ~a coarF~
ns~ri~~ ~c~ o~~~ran~r:
(~1 vl~o AC. D~~tJ,4N~At~o~:
 1 H1; ~I~I;HAIvIA LAW'Ci tQUt', P.C., a C'alit~~rnia cot•~S~~r~tion;                                                         E-FiLED
                                                                                                                              z~~ ~~~020 ~:as PM
Ae~~liti~7na1 F'~~r#acs AttarI~mrnt fc~ini is ate~~~~l~eti,                                                                   ~Isrk of Court
YtJu At~~ ~E1Pl+G ~U~q ~v P~.~41N'rIFF:                                                                                       Superior Court ofi C~,
          ,~ t~~~l~N~A~~~ ~t t~~'~,4Nl~.4~UT~~~
 Lt~ ~~~',~                                                                                                                   Counfy of ~~nta Clara
 iARt ~ C"C}NSU~LCl (►l21F.G(?, inciivirlt~ally and an hchalf of all otl~cr~                                                  zp~V3637~5
siraul ~rlv situated_
 NOTICE? Ynu havi~ t>esi~ su~c1. The court may decide agalns! yoi~ ~vlttiout your k~eir~g heard unless yuu rQspq~it~~t~      ,h~~p~ay,~~~e~~~~~ntormal~'on
 ba#o~ro.                                                                                                              ~                 4 `I
     You have 30 GALGt~~Ail bRYS tarter ttri~ sumn~ion~ and legal p;~ors are ;.arvod trn you try (iia ~ written t~as~anso at this court and hcava a copy
 ~eived on fh~ piafiuift. 11 f8tter nr (ihon~ coil vril! not protect you. Your writt€~n response must be in proper ter~ai form if you urar~t the coud t~ hear your
 caso. There may be a court form that you can use for your response. You can find theso court forms and morn information at tha Caiifornin Courts
 Online Seft~l-ielp Center (~vf~nv.Couriinfo.ca.go~~.'sslfhelp), yrur county law library. ~r the courthouse nearest you.(f you cannot pay the filing fee, ask
 tl,~ court clerk far ~ foQ waiver toxm. if you do root tits your raeponse an tuna, you may less the rage by d€+fault, and ynur wages, rnonay, and ~uop~rty
 may be tai<~n witd~oui further morning tram tho court.
     7herE ara other Iegal requirements. You may went to call an attorney right away. If you Rio not Itnaw an attorney, you may want to call an at{omey
 roferral sQrvicQ. 1f y~ii canru~t afford an attorr~ay, you may bs eligible far free legs{ services from a nonprofit (e~~f senri~es pr4t~ram. Yo1~ Gaff Ivoat~
 ~hes~ nr~nprafis arau~,~ ~t fhe C~iifomia t~eyaf ~ervie.p~ Web site (wwYfJawi7etpcalitorni<1.org1. Use Gaiifornia Gc~utts Onitne Sett-He9p Genier
 ~n~v~w.cauriinio.ca.gov~s~l(help), dr by cantactin~ your lao~i court ar county bar assooi~tian. P~OT~: The court has a stetu~nry lien [or waived toes and
 costs on any sett~emont or arDitralion award of ~at0.OQ0 or more in a civ+i case. The court's lien mt~at be paid before iha eo~art wNl dismiss tha casfl.
 fAVlSf)! Lo ftat~ demantiatlo. Sf no respanc~~ dentro deg 30 dial, l~ aorte Wuedr~ d~cidir en su contra s(t7 escuai~~r s~ v~rslot~. Gc~~~ !a intonriacron 3
 corrtinuacion.
     Tlene 3f1 p1.45 D~ CALENDARtO despues de que ie entreguen esra citctcion y papeles legates Sara ~resentar una rPspues4~ por escrita en eyta
 carte y haca~ qc~e sQ ontr~gu~ una copia of demand~nle. Una c~d~ o e~na Nam~arta t~l~fonica no /a prntegen. 5t~ respuesta pc~r escrita tir~ne que estar
 erg fornraPo legal corrµcto ~i des~~a que pracese~2 s~ caso en la cort~. Es posible quP h~y~ un fnnnu/aria que usteU puetia usarpars su respuesfa.
 Puede sncontrar osfas fo~mularios dQ ~~a torte y mss rrrfarmaai~n an e! Centro da Ayuda do !as Cones de Cafifamia {~vww,sucorke.ca.gov), en fa
 hibfrot~ce de leyas da sir condatia ~ ~n Ia rorTe qi~e 1e quacle mks cerca. Si nn puec{e pagar la cuota d~ presentt+erdn, pida a~ secrsfario cte la eorfe
 clue fe de un lc~rmul~irr~ .le ex~racldr~ de gaga tie auota~. 6i nv presenfa su res~uesta a tiemp~, pine perdPr e! raso par incumplimfenfo y l~ tai?e le
 padr~i quitav su suetdn. clihe~a y bi~rte~ sin mss adverte~ncia.
     Hay olros requisitos leg iFes. Es raeansttdab~e que )lame a ury abor~adc~ inm~diataine~7ie. Si Ito egnoce a urn abagado, suede ll~rnar a urn serviCio ti!e
 rerr~Isr~n a abogacios. Sl no puar~Q ~~~gar a un abo~ado, ~s posibl~ qt,e ct~mpla ~~n tos r~quisitos ~ar~ obter~er servrcros le~al~s gratuttos c1e un
 ~~rogr~ma dP servicic~s 1pgalAs sin tines tie fucro. Fuede encnntrar estos gru~os sin tines de luc~ en et srtio ws7~ de Califomie Legal Services,
 (~v+rna.i~vrhelpLaHfornia.or~}, ~r~ of CenU~ de Ayuda de las G"Dries de Califamua,(w~v~vsucorte.ca.gov) n poni~ndnse en cantacto can to carte c~ el
 colt gio de akogados Ic>c~~tes. AVtSO: Wor ley, !a torte time derech~ a reclan~ar ias cuotas y tos costal axentas par imponer urn gravamen sn6ra
 Cu~lquier reCuper~Cipr~ d2 +u~ tU,UiJU q m~S tte vaft~r I(3Clbid~ med(~7nte un dCuetdo U unit cntx:e5'ivn cle ~#rbitraje en urr caso d~ Uerecfio crvri. Tierce que
 ,rkapar e!gravamen ~e la coR~ e2ntes de que la torte. pueda deseCh~r ei c<~so.
                                                                                                                          CASE NtJP.38EN
Tha name end address of the court is:                                                                                     r"~:~,°~n~`1~~v~F~7~~
rEl nnmbre v dlr~ccian de lr~ carte es):
,SEi{~eriur Gatarl u!' S<uit~i Cl~~ra
 1 1}1 Tic+rttl C'irs[ street
S~u~ Joss. Cs~ ~)~ 113
The name. r~r~dress, and ta~c~,hor~e rn~mbar of plaintifYs attorney, or plaintiffi without ~n ~ttorn~y, is~
(~I n~mbre, to drr~c~ion y al ntrmero d~ tel~fona del abvgadQ de! dc~mar~dante, v rtel deniantfant~ que no tien~ aboga~lo, es).~
}red ~V. Sc:hwinn (St~N ?75575)                                         1=15 Kntl C".it~cle. Suite lU=~
C~~ntit~met L:l~v Cc~1t~:i~. Inti~.                                    5~~~ .►osc, C;alif~>xt~ia 9~t t~-~4G10
                                                                       (4ilfi) ?g~fi]tHl
~a~~:               ~119J202~ x:05 PM                                 clerk of Go~r~              cier~, by P. ~iern~ndez                                                    , o~p„ty
(Fecha)                                                                                           (Sccrefa,ir~} ...._.__.._._-------_..__~_~._____._.____                    (tldjunt~
{F'or prof of service of tills summc~~~s, use Proofi of Service of 5~rm~ttons {fovm PC~~-07fJ).)
{Para prue~ta tie sratreg~ c!e ~si~r ertaci6rr use ~!farmul~ri~ Proof ofi Senri~e of 5urnrr~q~~s, (f~05~01(1)).
 __.             _f           ~       NOl'ICE ~'4 TNT PE~iSO~ SEt~VEC3: You are served
 ~s~'~ i                              t,        as an in~ividua! defendant.
                                      2.        as tt~e person s~aecl un~4er the fictitious name of (s,~ccrfy):
                                          ~,~
l
                                          '~4                                                  Thy T~hania Law Group, F .C., ~ Caiifor~7ia corporation
                                                           3.        or, t~eh~if of (specify):
                                                                a,nder:           ~CF'416.10 {corpor~tian)                       ~CF'~t6.€r0 (minor)
                ~~ ~                            ~'                              CCP 41~i.2t~ (detunct ~orpoxat~nn}                         CCt'~t6.7o (cons~ev~t~e)
                               ,.~,                                             C:GP r116.~10 (association or ~ZarU~ership)                GCP 416.~3U (authorized person)
                                                                                other ('specify);
}                     r~_
L-              --- ~_~_.___._ ,                           ~= ~ by p~rscynal delivery on (date};
                                                                                                   ~7                                                                         P~~ 1 ~r a
                i     h   ndat~ ,U                                                       WSJ iYi~1~1~                                          Cucta i,f C~v~!Pr ~c.^~Ute§§dl7 ~0. 465
    ,in
    )u,    ~i       dui        li~mr~a          € ~~2 ~,f`5~~d~Er7~                                                                                              hP.J.C011IF71fU C,'7.QDi~
    ~;U'    l ~I ~ ~ li l~ f     of ei7
                                    Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 5 of 36

                                                                                                                                         sup-xoU(~
                                                                                                                                               ____
       S4-IGJ~7 TITLE.                     —                                                                          4fls~ ~~u~iser~.
    -- C;R~IECt~ 4-. TEIE TEI~iAMf~ LAW CRCICIP, F.C.


                                                                IEdSTfi11CT1{~Ri~ FO~i U3~
            This form may b~ used a~ an aitachme~~t tQ any summons ii space de€~s nit perrnil the listing of a!i parii~s on the st~rnm~ns.
i~          If this attachment is used, insert tt~e fpliowing statement in the plaintiff or defendant box on the summons: "Additional Parties
            AttachmeEii fni~m is ~tt~ched."

~~st ~dditi~n~t pareses {check an y one box. use a separate ~aago for each Type Ur harry.j:

{           Plaintiff                           Defendant   Cross-Cc~mpiainant       ~ Cross-Qefendar~t

k~~~ i~IARI~U'1'AS, it~dividually~ aid i~ his at~i~ial ~apaciry;
~.Ri~" WILSON, individli<ally~ az~d i~~ kris ~~I~icial eap~city:
1v11~7'"f~I1E~rt~ t~'T~ICiI ("1~. i~~dividiialty :end in his c~Ltici~il cspacity:
1'~~T~ LC't) ~`Il~DI7- l 1NFUi~t. a l'~ilifnrrii~~ c~~~~or~ti~~n;
and ~`Jf7t ~ [ thr~'~unty It?, i~tclus~r~•c.




    Curt e1~~0(SIre11Jf R1;~l~a.fi[~t~~ il•e:
      lu~lirr! C:xtix,~ cal C:~tit:;t n~:~                    F'i~EJ' I IV IV/"l~ i~Y'l(i~ ~65~ F'11 ~i`~M~IYi~~Y f
,zu~42ott{.~1 tRcv. dnnuar~ t, -flv"r~                                 ~1Y~~CI1f17~i1C 4C~ ~Uflttli0ll~

                   _   ~ ~:I ~...
    ,. ,.   i.l
                  Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 6 of 36

            ;.~=                  -




  ~~(~                  ~~1 ~9}: W►4~Sir~ 6t! d~~ys ~~ ~~ing tt~ Iit, y~~ rr~~ ~~n+c e cft~ni        ~°►~ Curn~la
,Ssr~atrr~s~ ~ A!'e~aPs~,~s~t,~~ l~ iti~ ~ALI~~ ~t~~Oa~t,~r~d ~ espy erg th►~ Cit~f1~ u~fi~,anr# yeu ~u~451~ ~,if~~n
proms# e~f ~c~ service.

           ~~ . ~~i1'~(Tt~               ar(s} wing s i}: Vua~ tn~e~t c~ ~~h vi t~~ ivti~txtg t~ prs~3~cY ~a~r right.
                  9. You rr t fife ~ ~t~tf~n r~s~t~ to t~ C~t~   i~ t~ ~l~rk's                  a# E~~ Cam'#, ~ithir~ 3D d~y~ ~
                     t~ die ~~ .Sa~rtrtta~rrsend ~ aia~tl~ saved a~ you;
                  ~. Y~~ t 4 s~n~ ~ ~~y ~# y~~ ~ri~t~~         to p~inti~,end
                  3. Yau r~ !~~ d f1~ ~ir~4 ~a~e rr# ~c,r~f~~~~.
                           1~larrifir~a~: !P ytru ~s nt~t do ~~~~ tie ihia~s, you   y ~c~T~m~~i~it~t ts~ tf~i~ use.


RULES ADD ~'t1 S• You r~~f fcsH~~r the C~~f i~ Res ~ ~s~urt(CRC)~c~i ~tg ~r~t~ Gt~ra ~u~yr Su~arinr C~ar~ lei Givi1
Rules ar~.9 u~a pr~~sr ~~mt~. Yau c;~n Est E~gal irEf ala~n, v' t#i~ ales ~rtd ~~t fps .f ~# ~tu~~,f~as~ t~ S S tires ¢s~
~t 99 N~4rs ~arr~ Av~nu~, aa~t J~(4t?~92-~Q x-2 6), c~from:

      St~t~ ~3ut~~ end Judit~~! ~ut~r~~i F~rrrrs: t r.~ur~nfo~.c~.acsvl~arsr~ end wnvw ur~tt                  r~i$~
      Lam!R~las ~~d F ~: h~i~!!~~ ,a,~ ~ri~+~~ ~ivi~~ale1t .tom
    ~ R p~r~ng: 4~-2J3~177~Eck                      ss~~€~(t~er~ ~ ~ ~rg~fir ft~'rns~

~uu~ ntl~ tom!I~g~l ir~tkrr~a~a~, u~~ W~ C$ur~"s S~~S~rvic~ w~site ~+ w. ef,~rvic.~.cw~a d ~~f t "C~v'tt~ ,

C+~~~'          f~ ~Cd~I~~R t~~'~~C1: Y~uu test # ea~t~ #~~ a9h~r p~rPi~~ ~s~ d ais fib$ c~s~,~          ~ err by t~l~ n~,
~t I~st 3t1 t;~t~rt ~~y~ #~io~ t~ C~4~. Yc~a must ~t~q X11 v~4,~ end ~rt~ ra Ce~s~ h9~n m~rtf S~~e rtt(J~~~t       uns~l fpm
Chh#~--91~j ~4t~~s~ 95 c~l~~d~rSys t~ ~~ AMC,
                Yt~ ~'~+    ~tP~rrt~~~aas~ ~p      r~ttf~~ ~ ~ Y~,+m~~~;~tn gip, '6yP~r                 W      t !~~lRYrl~

    Yr~r           ~~~r~~rr~r~t.l~r,~ i,~: ~~~. ~~trl~i~ .~,~~~~                                    ~1~t~r~~rt:

          ~ ~~f~ i~ s~it~f~ditt~~ (Cz~~~~t~+! by CI~r~ 4# CCci~rt)
                                 t~; ~&lx~f~~~~              Tlr~l~._ ~Q►:~4 ant in il~p~i~n~r~fi
    ~it~ r~ F ~~~l~ s~t~tt~ ~~r. (Cam~l~~d 6~ p~r#y i~ ~~ 1~ GQ~ ►~~~ ~►ti~~~~ ~r his p~   j
                            tote:                       T~a~r~:             in Dep~~trt~~t


6~L~"~'~1~ATl~~d~1~~1/~ t~~E,St1l.l.1'F"f~~ A,~~1: ~' X11 p~~ti ~~v~ ~~~e~3 ~l~d ~ c~napl~4~ri AIIF?S ~atia~ Ott (Et l f~rr~~
~t~~ttQ~1) ~i f~~sY 15 d be4~r€~ ~t~ AMC, b~~ ~aus~ mill ~~~i ~ ~f ~               cn~it n~ti~ ~ ~s ~t}~ ~~ C~aar~~r~rt~. l~~i~ ~~
Ctaurt's t~sit~ ~t vnv~~.~~s~~s~ri~nr~o:.!~3.or~c' i t~~,q ~r e~l14~~ Pit Adminis6~#~r {4t3~-~2-21t3~ ~-~3~)far ~ list ~f I~~R ~r~~sr~
    t ~~ir ~t~li~~fi .sir s. ~~td f~~~.

1~~~~1~~'~ 5~~~~s~~ ~~v 6~ i~pass~d i~ yc~u d~ tt~ folt~~r G`t~        ~` tip Rules t~# C.~at~t ~s t~~ ~.t l Rt~~ Q~ Ctra~,



t2ev. Q7t09~7
                            Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 7 of 36

                                                                                                                                                                                          C".Motti
                                                                                                                                                                                          ----- ---fF
      ~1'iTORN£Y pfy FARTY L'VITNC)UT A7TOR~IEY jNanr~. S6~ta 8r~: +turtiUnr. n~tl address).                                                              FQR CPUFIP USE ONt-,Y
      _ rr~>d W. sehw;nra (SHN 2?557~}
        Cc~n~+~i~~ler Law Crntcr. Iilc_
        1~3j K~II Circle, Suits lfl~
        San J~sc, t:4iiif~s•t~/i~tO~ 41~ 11~y?-~~f/i~/l-~f)                                      O                                  IeC~rUrni~~lfy ~il~d
                 T'rLEFMCkdt M1KJ: ~~i10~ ~~'~4'~)~ilV                           FdX N~~    ~~~DA~ ?~~t-~l'lV                      ~ ~7U~~'~~~r ~✓~~~ ~I 4s~~
         a~rrr,~~r~erroH~ni.~,~r Mt1[ZIt~ ~:~NSL~ELO GRIEGn                                                                    _~ pui°~t~F r3f ~a~~~ G1~i~~,
      SUPER10ki Ct3UR7 OF C&LfPC1f~N1A~ COiJN~'Y 17F                     SA~~T.~ C~~.AR~
                                                                                                                                    I7 ~I7 ~~ZO~V ~:O~ ~~
          .,~9E~r AooH~~~: 191 N~~i~th E'irst Street
          'AAIutaG AaoR~Ss~ ~ ~ ~ N(}i'~rl ~'li'Si .~CTe~f                                                                          ~vi~w~d ~ : ~. F~~r#1~rt~~~
          euTv ar~ro zia cooE-S
                              i~..tn Jose, C~~ +x)51 i ;3                                                                           ~l~e #~20(C\f36370
              ~3RdNCHNA'v1E:1,/Il~VXi~(1WC1 ~c~CI .~C1SC
                                                                                                                                    ~`IV~~C~~~. °~PV 1~~?~J~
        c.as~ rvartn~: CR1Et:~t.) v. Tf iE'i'I~M~IMA L,RW GRC)i~iE? P.C'.

       CIViL. Cl~S~ COV~~ SfiE~'1'                                             Coit~plex Case nesignatlon                           casF NuaaaE~:
      ~ Unlimiied ~ Limlte~                                                    ~ ~~~nter (~ Joinder                                                       2~1GV363709
           (Amouf~t        (Amount                                                                                                  ----------                             —
           d~mand~c!       dem~r~decf is                                   t=4t~d with First a~{~aranc~ Uy ci~feridant              J1°°~~                     ~
      ,~__ exceeds $25,000 $25,OOD or i~ss                                      Cal. Rules of Gourt, rule 3.~i42                    oE~t._
                                                       IiE3/Pt5 t-Cf DHIfJ4Y 7gUSi Dg GO(f7 !h~(Bt7                           OR
        t;necK one bax beiaw ipr e case type thaf~~i~st describes this case:
        AE~to Tort                                    ~atttr~ct                                                                 ~rovi~ionaliy Cor►~~slex Civit Litigation
              Auto (221                                    Breach a1 contr~~/w~rranty (06)                                      (Gal. Ruie~ of Goetrt, rules 3.4t~-3.4d3j
              Uninsured motorist (46)                      Rt~l~ 3.74D coliection~ (fl9)                                             Antitrustll7~de regu{afic~n (03)
        Othor PUPE?/WC3t(P~asonel t~rjury/Property                                   t7ther caliecti~ns (t7~)                        (;nnatr~ctia~ d~f~~t(iD)
        t3~mag~JW/Yongfui D~aihj 7nrk                                                insurance coverac~8 {1B)                         Mass kOrt (~40)
                                                                                     C3fh~r aoniract (37~                            Securities litigation {28)
             Asbestos {04}
             pr'aduci liabi{ity (2d)                                           heal Property                                         ~r~virot~ment~tl/Toxic tort (fit?)
             Mecfica} malpractice (~5i                                                                                               Insur~r~ce coverage claims ansin~ from the
                                                                                    Eminent dtimamlinvers~
             Uther Pilpt)IW~ (23j                                                                                                    at~ove Ns~ea prav~sio~~uy com~~2x rasQ
                                                                                    cand~mnation (14)
                                                                                    Wrongful Avictian {33)                           types (4-1}
        IVorn~Pi)P[?M1~ (4therj Tort
             F3~rsinr~s~ toYtlunf~ir f~uslr~c~s~ ~r~eticer ({77)                    Ukher r~a~ prager~q (F6j                    ~~~igrcement of Judgmen4
             FivN rigf~ls (0£3)                                                                                                      Enforcement of judgment (2U)
                                                                               ~(t~f1Ml~t7~ b8~7~fiL'f
             p~famatian (13)                                                         CnmmQrcia! {31)                            Miscelian2ous Civif Complaint
             Fraud (t6}                                                              t'iesirlenti~l (32}                             RICA (27)
             tntelieCtual property (19}                                              Drugs {38)                                     ~thor complaint(not 5pecilre~i above} (42)
             Proios~ional nogiigonco (25)
                                                                               Judicial A~vistb                                 R~isc@llaneaua Civil PetRio~z
             Qther non-FI(PDJWD tort ~~5)
                                                                                    As~ei forfeiture (05)                            PartnerShi~s and c0~'porate governanc8 (21)
        Emplo}nnent                                                                 Peiikiae~ re: ari~itr~tion ~~vArd (~ 1)          Other petition (nit specrfied abnveJ (43)
             V~lrangful termination (36)                                            Writ of mandate {0?_)
            ()ifieremploymenf (i:i)                                                 CttMer judiciel review (39}

?_. This caso (~ is                         [„~ is net                   campi~x under rule 3.n4Q of the Galifdrnia Mules of Gourt. li the case is campiex, mark the
        factgrs requiring exceptional judicial management:
        a.       Larya number of separately r~~resented parties                                   d.        ~a~~ye r~urnb~r cif ~vitr~~sses
        t~.      extensive notion practioe r~isirrg difficult or nov~i                            ~.        Coordinatkon witYa related actions poncling in arse or more c+~urta
                 issues that will be timo-consuming to resalve                    in oft~er counties, states, nr Countries; or in a faderai court
       c. ~ Substantial at~ount ref documentary evidence                 f.       S~ibstantial pastjuri~ment judicial supervision
3.     f~emediea ;ought (chEcic all that apply). a. ~ monetary ks. ~ nnmm~net~ry: d~ci~ratary or inj~anctivv rgli~f c. ~ punitive
4.     Numb~t~ of causes of action s eeify): `T~tree
5.     Tt1is case     ~ is               is nc~t      a clsss action slut.
6.     !f there are sn~r known related cases, file ~nc~ serve a n~lice of related case (Ynu r ~,y t1s~ form CM-Q15.}

o~t~: F~hr«ary I {. ?i)2(1

                                   f1YF[, t7N P~KINT i~IfiMc)                                                            (,51C7MATURE C7`= PRill`f Of A'~TpRNEY FC~(~ i'AFTY)


                                                                                               ltl~~~iwG
      ~ Piaintiif rn+~sT file this ever sheet with the first paper filed in the action or ~roc~~dinc~ (except small cl~irns cases or cases tiled
        ~mder the Prc~k~ate ~~~d~, F amity Code, or Weifaro ancf Ensti#L~tion, Codo}. {CaL Rs~les Uf Court, rule 3.22 .}Failure to file may resutT
        in 5an~tions.
      ~ File this crsver sheaf in addition to any rover sheet requis~d by 1c~eal courC rule.
      ~ If this case is complex u~3der rule 3.40(1 et seq. o{ the C~ifforr~ia Riles of Cou~i, you must sense a copy ~f this cover sheet ran a[i
        ofhc~r parties to the ~ctitan or prace~dint~.
      m t)ni~:ss this is a collectiflns ca,,e under rule 3.7 0 or a aampipx o~s~, tt7is Dover shetit ~vili be used to statisi~cal purposes o~,Iy.
                                                                                                                                                                                         Peg: t art z
                                                                 _._._                                       ~~~~"C —______-~             _ _c~i ~~ i~: ~~i
~~      ~rt ,~a ~~~ ~sa~~+~w~y     i~: ~ •~-(~ ~ :~~ ,7~ .~                  ~~!!li~, CB~~~~~i)V~f~                                                       cUu~ r~i~ z ~o ia ~o~.i sco a aa,,s.~,io
                                                                                                                                                       ~tandard~c.r Jug.                   ,i 2itt
~i~          r~.,ii of C'illlorni,      ~.Ll..t                                                                                                   ~.~,7
..            ~ l~ilyi   n07~                                                                                                                                                     ~...           , q.~v
                                   c~+V~.enNn ,.   ~~{1i C11,.
                          Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 8 of 36



                                                                                                                                             CAA-~10
                                   lN~T~UC'fif~t~~ OPd H~Vi(1"Q CO~fIPL~~°~'TWE COV~Ft S~IE~i'
Yo Piaintif4s and Qth@rs Ftiing First Papers, if you are filing a first paper (fior example, a complaint) in a civil case, you must
complete and fNe, ~Pong with your first paper, the Cfvit Case Graver Sheet contained on page 1. This infon~natio~ will be used to compile
statistics about the types end numbers of cases filed. You mist complete items 1 through 6 on the sheet. In item 1, Urdu must Chick
one box for the oase ype that best describes ih~ case. if the ease f;is both a general and a more sReciElc type of ca~~ listed in item 1,
check the more specific one. If the case ties multiple causes of action, check the bax that best indicates the primary cause a# actioi7.
~ro assist yu~s in completing the sheet, ex~rnples of the cases that beEong under each case type in item 1 are prr~vid~d below. A cover
sheet must be filed only pith yflur initial paper. Failure t~ file a cau~r sheet with the tirst paper f~leri in a civi# easo may sut~jeet ~ party,
its r_~uns~+l, or nth to sancCions under ndes 2.~0 and 3.22Q of fha Calit~mia i~~l~s of court.
To Parti~~ in Ruie 3.740 Cr~ll~c#inns C~se~.~Q °collections case" under rule 3,74t? is defined ~s an action for r~rovery of moi7ey
owed in a sum stated to be certain that is not mare than ~25,Ofl4. exclusive of interest and attorney's fees, arising from ~ transaction in'
ti~vhich prap~Ry,s~rvic~s, or money ~nras aoquired an credit, A cWlections case does not include ~n action seek+ng the foilo~virrg: (1) tort
c#arr~ages.(2) pui~~live damaq~s.(3) recovery of 3~eg( property,(A) recovery of ~~ersnnal property, or (5) ~ prejud~rnent writ of
attachment. Thy idanfitic~kinn of a case a~ a rule 3.7d0 coliectians ease an this form moans that !twill be exempt Pram tho general
i1rr~~-for-service requlrecnents and case management rules, unless a defendant files a responsive pleading. A ru1P 3.74a calt~ctians
case will be subjer..t to the requir~~t~ent$ for service ant! obtaining a judgment in rile 3.740.
i'o Parties in Carv~~tex Cas~s.ln comp!~x cases only, parties must also use the Civi! C~~s~ C~v~r Shut to d~signatQ whether the
case is com~l~x.11 a plaintiff# believes the case is complex under rule 3,40C} of the California F~u(es of Court, this must be indicated by
c~rmpieting the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be sgrved with the
comp)aint on aft p~rtias to the action. A dofandant may file ar~d ~~rvo ncr later than the tirn~ of its first appearance a joinder In the
piaintif#'s designation, acounter-designation that the case iv net ct~rnplex, flr, if the plaintiff has made no d~sign~tlon, ~ daeigs~atfon chat
the case is eom~#cox,
                                                                       CASE TYP~S,QtdD EXANIPL~S
Auksa Tort                                                GQhZ(dCt
                                                               breach of C~ntracUWarrafity {06}                     Provisionally Cam~slex ~ivii Litigation (Cad.
    auto(22)-Personal IniuryfPrc~pertV                                                                              Rutos of Caurt Ruto~ 3.4U~-3.403)
         C~amagelWr~ongful Cteath                                    Eir~ach at Rental/Lea~~
                                                                          Contract (not ~niawfal detainer               Antif~~usUTracie Regulation t03)
    Uninsured Motorist (4fi) (if tla~                                                                                   C~nstruotiorl Detect (tQ)
         easy inyatv~s err ttr~irasrtrec~                                      or wrongful evictianl
                                                                     Contracn(Warr~r~ty Breach-SeNer                    Ci~ima Involving (Vass Tort(4p)
         motorist clann subject icy                                                                                     Secuntios Utigation {2H)
        ,attiiir~lion, cht~rk lhi~ if~m                                   Plaintiff {rtof fraud or negJrc~ence)
                                                                     Negligent Brach of Contrlctl                       Gnv~ronmentz~lll'oxic Tort (3p)
         irrsie:ad ot:kutu)                                                                                             insurance CoveragQ C)aims
                                                                          Warranty
Other PIlPUMIQ (Personal tr~jury!                                    plh~r 5r~ach of Coni~~etNV~rr~nty                      (arising fe+~m provisroru~ity cc~rnpl~x
fTro~serfy DamagelY~r~ngfui Death}                             ~;oliections (e.g., moi;ey ovred, open                        cese type listed abnve) (41 ~
~OIf                                                                 book acoountsl {09)                            ~ntorcement of Judgment
    f~SD85t05 (UQ)                                                   Collection Cass-Seller C'I<:intiH                  Enforcement of Judc~m~nt(20}
          AstrestOs F'rr~perty 17~maga                               Other Promissory NoteiCn#lections                       Abstract of Judgment {Qut of
          Asb~^slos P~arsonai Ir~)ur~~i                                   Case                                                    Cc~u~tY)
                 ~Nrangful Death                               insurance Coverage (nai provision;~tty                        Confession o(Judgment (nora-
     pF~duct Liabtiity 4»af ash~stos or                              rom~if~xJ (is}                                               dt~n~es)ir. ~~Platiansl
          ro,+~ic~enviror~rlaentai) (2A)                             Autca Su6ractativ~7                                     Sister Stag J~adgir+ent
     ~Aedical M~atptact(c~ {45)                                      Other Cdver~~¢                                          Administrative As~enoy AG~ard
          ~iedic~l M~~practice-                                Other Canttacf (37)                                               (not unpaid taxes}
               Physicians & 5~~rgaons                                Gonir~tCtiral Frat~~                                    P~tition(Gertificaiioa si Entry of
          Olhcr ~'ro(ession~l f icalth Grtrc                         Other Gnntract I~icputc                                      Jucigmont vn U~~paid Taxc
               Malpractice                                Rest Property                                                      Qther ~ntgrcement of Judgment
     C7ther PIIF'I~/ilt+D (23)                                 ~min~nt Dom~in(Invers~                                             Gale
          Premises liability (e.y.. slip                             Conelemnation (14)                             ~9isceltan~ous Civil Cartrpl~int
               and (~Iij                                       Wrongful Eviction (33)                                   #iICt7 (2T)
          Intent~nnal t~odi~y ln~uryl~'U~v~tu                  l7ther Heal Property (e.~., quiet title} (26)            Oltitr Cott plaint (not s~»cillc:~ct
                (e.g., asssuit. vaeidali~rn)                                                                                ~6Uva) ('32~
                                                                     W nj ai PaS~ess~on or F~eal F roperty
         Intentional infliction of                                   Rtiort~age ~'oreciosure                                Declaratory Reli~:f Oniy
               ~matinna[ bistrass                                    C~uiet Tide                                            Injunrtiae Relief ~n(y {non-
         rJegligQnt infliction of                                    Other Road Prc,~>erty (not emrnpnY                           ilarassmenij
               Emotional piatr2ssz                                                                                           N}ach ~nic~ l ten
                                                                     darnarn, l~rtdtvrd/t~rtar~t, or
         4thet PIlPD/NtD                                             foreciv5ure)                                           Qth~r Comrr~r~tci~l Contpl~sint
~farnPUPt?/1NU (CJther} 1'or#                                                                                                     C,eso (non-tort/non-contpt~xJ
                                                          Unlav~rfx~i Detainer                                              diher Civil Complaint
    FSusit7ess TartlUnfair Ciusin~~s                           Commerefai (3t)
         Practice (67)                                                                                                            ~'rrcin-forUi~orr-cnrnpl<:x)
                                                               Residential (3?_)
    Civil Higi7ts e.g.. ~iiscrlrriination.                     f~ruys {38) (if the ease involves illegal            fw~isce!laneous Civti Petition
            iaise arrest) (nc~t crud                                 ~f~ugs. cfisck this stern; ottienmis~,             Partnership and Cor{~or~te
            I1ar~ssrnenr) {08}                                       repQR aS CantmerriaJ or~ ResidentiaQ                    Governance (21)
    D~tamatipn {a.y., sEandrr, q~ei)                                                                                    C7th~r Petition (n~f specilied
         (1:31                                            JudiciH! Fi~uiew                                                   ~t~ove)(43~
    gaud {1~)                                                  Fissc:t ~octeiturE (05)                                       Civil ~~iarassment
    IntetleGtUa! Prope;~~iy (~ J)                              p~:titioi~ R~~ Arbitration Award (11)                         Workplace ~ioience
    F~rofc~ssiont+i Nogligonc~ (zti)                           V41rit of Mandate (02)                                        ~1drr/CJ~~r7drnt Rdt~it
         ~eya1 P~alprsotioe                                          Writ~Administrative Mangarnus                               abU~e
                                                                     l~Jrft-Mandamu, on Limiter! Cou~ti                     E1~ction t:aritest
         Ocher f~rofc y~ic~nal M~iipr~ctic~                              Case r~t;~tter                                     Petition for Name (;hanc~e
            (not ine~dic.e~f orlec~~~l1                              Writ-C~therLitnited Court Ca~~                         (~atit~on for ReliF:t horn Lett;
    (~kher I~lon-PIIPD/Wb Tort (35)                                      Revie:v                                                 Cl~i~ai
Em{~Eoyment                                                    C~titcr JtidiCi81 Nevi~v✓ {39j                               Other Civil Petition
   lNrar~gtu~ ienninatii~n'~ (3~+)                                   ~ieviely ~f ti~ttltt~ ~fftct:r Order
   Other Em~loyntenf (15)                                             Notice of Appeal-Caber
                                                                          Cc~mmis,iori~r Ap}~ealn    -
                                                                                                           .. ~._
~vt. eta ~i~i;::iu~y i aunt,      i                              — HIV{L. ~Ia~~ Ct7V~~ ~F-i~~T                                                                 ~:~~~z"~iz
                               { t_~i ~~::~:~~,A~~,1
                               F~.~ens„ ->~ ~'s~r~vs;~~
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 9 of 36


                                                                             E-FILED
                                                                             2/11/2020 1:05 P M
                                                                             Clerk of Court
 1   Fred W. Schwinn(SBN 225575}
     Raeon R. Roulston(SBN 255622}                                           Superior Court of CA,
 2   Matthew C. Salmonsen(SBN 302$54)                                        County of Santa Clara
     CONSUMER LAW CENTER,INC.                                                20CV363709
 3   1435 Koll Circle, Suite 1Q4                                             Reviewed By: P. Hernandez
     San Jose, California 45112-4610
 4   Telephone Number:(448)294-6100
     Facsimile Number:(408)294-6190
 5   Email Address: fred.schwinn@sjconsumerlaw.com
 6
     Attorneys for Plaintiff
 7   MARIA CONSUELO GRIEGO

                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                       COUNTY OF SANTA CLARA
10                                                                   20GV363709
      MARIA CONSUELO GRIEGO,individually                  Case No.
11    and on behalf of all others similarly situated,     (Unlimited Civil Case)

12                                  Plaintiff,            CLASS ACTION COMPLAINT
      v.                                                  FOR STATUTORY DAMAGES
13
      THE TEHAMA LAW GROUP,P.C., a
14    California corporation; KES NARBUTAS,               California Civil Code §§ 1788-1788.33
      individually and in his official capacity; ERIC     15 U.S.C.§§ 1692-1692p
15                                                        California Bus. &Prof. Code § 17200, et seq.
      WILSON,individually and in his official
16    capacity; MATTHEW WRIGHT,individually
      and in his official capacity; PATELCO
17    CREDIT UNION,a California corporation;
      and DOES 1 through 14, inclusive,
18
                                    Defendants.
19

20                  Plaintiff, MARIA CONSUELO GRIEGO, on behalf of herself and all others similarly

21   situated, based on information and belief and investigation of counsel, except for those allegations

22   which pertain to the named Plaintiff or her attorneys (which are alleged on personal knowledge), hereby
23
     makes the following allegations:
24
                                                 INTRODUCTION
25
                    1.   This consumer class action is brought pursuant to the California Rosenthal Fair ~
26

27   Debt Collection Practices Act, California Civil Code §§ 17$8-1788.33 (hereinafter "RFDCPA") which

28   prohibits creditors and debt collectors from engaging in abusive, deceptive, and unfair practices.

                                              -1-
                         CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 10 of 36




 1                  2.    The California Legislature has found that:

 2           The banking and credit system and grantors of credit to consumers are dependent upon
             the collection of just and owing debts. Unfair or deceptive collection practices
 3
             undermine the public confidence which is essential to the continued functioning of the
 4           banking and credit system and sound extensions of credit to consumers.l

 5                  3.    This consumer class action is also brought pursuant to the federal Fair Debt
 6
     Collection Practices Act, 15 U.S.C. §§ 1692-1692p (hereinafter "FDCPA") which prohibits debt
 7
     collectors from engaging in abusive, deceptive, and unfair practices.
 8
                    4.    According to 15 U.S.C. § 1692:
 9

10                          a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt

11          collection practices by many debt collectors. Abusive debt collection practices contribute to the
12
            number of personal bankruptcies, to marital instability, to the lass ofjobs, and to invasions of
13
            individual privacy.
14
                            b.    Existing laws and procedures for redressing these injuries are inadequate to
15

16          protect consumers.

17                          c.    Means other than misrepresentation or other abusive debt collection
l8          practices are available for the effective collection of debts.
19
                            d.    Abusive debt collection practices are carried on to a substantial extent in ~
20
            interstate commerce and through means and instrumentalities of such commerce. Even where ~
21

22          abusive debt collection practices are purely intrastate in character, they nevertheless directly

23          affect interstate commerce.

24                         e.     It is the purpose of this title to eliminate abusive debt collection practices by
25
            debt collectors, to insure that those debt collectors who refrain from using abusive debt
26
            collection practices are not competitively disadvantaged, and to promote consistent State action
27

28
     ` California Civil Code § 1788,1{a)(1).

                                             -2-
                         CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 11 of 36




 1           to protect consumers against debt collection abuses.

 2                   5.    Plaintiff, MARIA CONSITELO GRIEGO, on behalf of herself and all persons
 3
     similarly situated, seeks statutory damages against Defendants arising from their routine practice of
 4
     sending initial written communications, like the one sent to Plaintiff, which fail to contain the
 5
     disclosure required by 15 U.S.C. §§ 1692g(a)(4) and 1692g(a)(5), and which falsely represent or imply
 6

 7   that written communications were from an attorney, that an attorney signed the written

 8   communications, and that an attorney conducted a professional review of the account before sending
 9
     the written communications, as required by California Civil Code §§ 1788.13(b}, 1788.13(c), 1788.16,
10
     1788.17, and 15 U.S.C. §§ 1692e, 1692e(3) and 1692e(10). This action also seeks statutory damages
11
     for Defendants routine practice of sending voicemail messages, like the one sent to Plaintiff, which
12

13   falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer debt, when

14   no such civil lawsuit had in fact been filed, and that the failure to pay will result in an accusation that
15   the debtor has committed a crime, in violation of California Civil Code §§ 178810(a), 1788.10(b),
16
     17$$.10(c), 1788.10(f}, 1788.13(j), 1788.17, and 15 U.S.C. §§ 1692d(1), 1692d(2), 1692e(4), 1692e(5),'
17
     1692e(7), 1692e(8), 1692e(10), and 1692e(ll). As a result, Defendants have engaged in deceptive,',
18

19   unlawful acts in connection with their attempt to collect consumer debts from Plaintiff and the Class.

20                                        JURISDICTION AND VENUE
21                  6.    The California Superior Court has jurisdiction over this action pursuant to ~
22
     California Code of Civil Procedure § 410.10 and California Constitution Article VI, § 10, which grants
23
     the Superior Court "original jurisdiction in all cases except those given by statute to other trial courts."
24

25   This Court also has jurisdiction aver this action pursuant to California Civil Code § 17$8.30(fl, which ~

26   provides for enforcement in any court of competent jurisdiction. The statutes under which this action is ~

27   brought do not grant jurisdiction to any other trial court in California.
28

                                              -3-
                          CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 12 of 36




  1                    7.     This Court has jurisdiction over each Defendant named herein because, based on

  2     information and belief, each Defendant is a corporation or association authorized to do business in
  3
        California and registered with the California Secretary of State, ar does sufficient business, has
  4
        sufficient minimum contacts in California, is a citizen of California, or otherwise intentionally avails
  5
        itself of the California market through the promotion, sale, marketing and/or distribution of goods and
  6

  7     services in California and thereby having such other contacts with California so as to render the

  8     exercise ofjurisdiction over it by the California courts consistent with traditional notions of fair play
  9
        and substantial justice.
10
                       8.     Venue is proper in the Santa Clara Superior Court, pursuant to California Code of
11
        Civil Procedure §§ 393 and 395.5, because one or more ofthe violations alleged in this Complaint arise
12

13      in the County of Santa Clara. Venue is also proper in the Santa Clara Superior Court, pursuant to

14      California Code of Civil Procedure § 395(b), because this action arises from an extension of credit
15      intended primarily for personal, family, or household use and Plaintiff(the alleged borrower) resided in
16
        the County of Santa Clara at the commencement of this action.
17
                       9.     The total amount in controversy as to Plaintiff and each member of the Proposed
1$

19      Class does not exceed seventy-four thousand, nine hundred and ninety-nine dollars ($74,999) each,

20      exclusive of interest and costs. Plaintiff disclaims any compensatory damages, punitive damages,

21      declaratory, injunctive, or equitable relief greater than ($74,999) per individual Class member. Plaintiff
22
        and the Proposed Class limit their total class wide claims to less than four million, nine hundred and
23
        ninety-nine thousand, nine hundred and ninety-nine dollars ($4,999,999.00).
f►.L!

25                     10.    Plaintiff and the proposed Classes seek only statutory damages in this action and

26      do not allege in this Class Action ~om~laint for Statutory Damages that they, or any of them, have

27 ~ suffered a concrete injury within the meaning of Article III of the United States Constitution and the ~

28

                                                  -4-
                             CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 13 of 36




  1    Supreme Court's related interpretation.2

 2                                                    PARTIES
 3
                      11.     Plaintiff, MARIA CONSUELO GRIEGO (hereinafter "Plaintiff'), is a natural
 4
       person residing in Santa Clara County, California. Plaintiff is a "debtor" as that term is defined by
 5
       California Civil Code § 17$8.2(h) and a "consumer" as that term is defined by 15 U.S.C. § 1692a(3).
 6

 7                    12.    Defendant, THE TES LAW GROUP, P.C. (hereinafter "TEHAMA"), is a

 8     California corporation engaged in the business of collecting defaulted consumer debts in this state with
 9
       its principal place of business located at: 124 Paul Street, Suite 108, San Rafael, California 94903. The
10
       principal business of TEHAMA is the collection of defaulted consumer debts using the mails,
11
       telephone, and Internet, and TEHAMA regularly attempts to collect defaulted consumer debts alleged to
12

13     be due another. TE~[AMA is a "debt collector" as that term is defined by California Civil Code §

14     1788.2(c) and 15 U.S.C. § 1692a(6), and a "person" as that term is defined by California Business and
15     Profession Cade § 17201. Plaintiff is informed and believes, and thereon alleges thaC, TEHAMA is
16
       owned in whole or in part by Defendant, KES NARBUTAS.
17
                      13.    Defendant, KES NARBUTAS (hereinafter "NARBUTAS"), is a natural person
18

19     and licensed attorney in the state of California and is and was a shareholder, member, officer, director,

20     employee, and/or agent of TEHAMA at all relevant times. The principal purpose of NARBUTAS's i~

21     business is the collection of defaulted consumer debts due or alleged to be due another. NARBUTAS is ~
22
       regularly engaged in the business of collecting defaulted consumer debts utilizing the U.S. Mail, ~
23
       telephone, and Internet. NARBUTAS is a "debt collector" as that term is defined by 15 U.S.C. § ~
24

25     1692a(6), and a "person" as that term is defined by California Business and Profession Code § 17201. ~

26 ~ For all conduct on and after January 1, 2020, Nt1RBUTAS is a "debt collector" as that term is defined ~

27     by California Civil Code § 1788.2(c).
28
      ( 2 See, Spokeo, Inc. v Robins,    U.S.     , 136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016).
                                                -5-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
              Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 14 of 36




 1                  14.   Plaintiff is informed and believes, and thereon alleges that Defendant, ERIC

 2    WILSON (hereinafter "WILSON"}, is a natural person and is and was an employee, and/or agent of
 3
     TEHAMA at all relevant times. The principal purpose of WILSON's business is the collection of
 4
     defaulted consumer debts due or alleged to be due another. WILSON is regularly engaged in the
 5
     business of collecting defaulted consumer debts utilizing the U.S. Mail, telephone, and Internet.
 s
 7   WILSON is a "debt collector" as that term is defined by California Civil Code § 1788.2(c) and 15

 8   U.S.C. § 1692a(6), and a "person" as that term is defined by California Business and Profession Code §
 9
     17201.
10
                    15.   Plaintiff is informed and believes, and thereon alleges that Defendant,
11
     MATTHEW WRIGHT (hereinafter "WRIGHT"), is a natural person and is and was an employee, and/
12

13   or agent of TEHAMA at all relevant times. The principal purpose of WRIGHT's business is the

14   collection of defaulted consumer debts due or alleged to be due another. WRIGHT is regularly engaged
15   in the business of collecting defaulted consumer debts utilizing the U.S. Mail, telephone, and Internet.
16
     WRIGHT is a "debt collector" as that term is defined by California Civil Code § 1788.2(c) and 15
17
     U.S.C. § 1692a(6), and a "person" as that term is defined by California Business and Profession Code §
18

19   17201.

20                  16.   Defendant, PATELCO CREDIT UNION (hereinafter "PATELCO"), is a

21   California corporation engaged in the business of collecting defaulted consumer debts in this state with
22
     its principal place of business located at. 3 Park Place, Dublin, California 94568. The principal
23
     business of PATELCO is the origination and collection of consumer debts using the mails, telephone,
24

25   and Internet, and PATELCO regularly attempts to collect defaulted consumer debts. PATELCO is a

26   "debt collector" as that term is defined by California Civil Code § 1788.2(c), and a "person" as that

27   term is defined by California Business and Profession Code § 17201.
28

                                            -6-
                       CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 15 of 36




 1                   17.   The true names and capacities, whether individual, corporate, associate,

 2    governmental, or otherwise, of Defendants, DOES 1 through 10, are unknown to Plaintiff at this time,
 3
      who therefore sues said Defendants by such fictitious names. When the true names and capacities of
 4
     said Defendants have been ascertained, Plaintiff will seek leave of the Caurt to amend this Complaint
 5
     accordingly. Plaintiff is informed and believes, and thereon alleges, that each Defendant designated
 6
 7   herein as a DOE is responsible, negligently or in some other actionable manner, for the events and

 8   happenings hereinafter referred to, and caused damages thereby to the Plaintiff, as hereinafter alleged.
 9
     Defendant, DOES 1-10, are, and each ofthem is, a "debt collector" as that term is defined by California
10
     Civil Code § 178$.2{c) and 15 U.S.C. § 1692a(6), and a "person" as that term is defined by California
11
     Business and Profession Code § 17201.
12
13                  18.    At all times herein mentioned, each of the Defendants was the agent, servant,

14   employee and/or joint venturer of his/her/its Co-Defendants, and each of them, and at all said times,
15   each Defendant was acting in the full course and scope of said agency, service, employment, andJor
16
     joint venture. Any reference hereafter to "Defendants" without further qualification is meant by
17
     Plaintiff to refer to each Defendant, and all ofthem, named above.
18
19                  19.    Plaintiff is informed and believes, and thereon alleges that at all times herein ',

20   mentioned, Defendants, DOES 1-10, inclusive, were and are individuals, corporations, partnerships,
21   unincorporated associations, sole proprietorships, and/or other business entities organized and existing
22
     under and by virtue of the laws of the State of California, or the laws of some other state or foreign
23
     jurisdiction, and that said Defendants, and each of them, have regularly conducted business in the
24
25   County of Santa Clara, State of California.

26                                       FACTUAL ALLEGATIONS
27                 20.     On a date or dates unknown to Plaintiff, Plaintiff is alleged to have incurred a
28

                                             -7-
                         CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 16 of 36




 1   financial obligation in the form of a consumer credit account owed to PATELCO (hereinafter the

 2   "alleged debt"). Plaintiff denies that any debt is owed. The alleged debt to PATELCO was incurred
 3
     primarily for personal, family, or household purposes and is therefore a "consumer debt" as that term is
 4
     defined by California Civil Code § 1788.2{f~ and a "debt" as that term is defined by 15 U.S.C. §
 5
     1692x(5).
 6

 7                  21.    Plaintiff is informed and believes, and thereon alleges that, on a date unknown to

 8   Plaintiff, PATELCO hired, contracted, or otherwise engaged TEHAMA, NARBUTAS, WILSON, and
 9
     WRIGHT to collect the alleged debt from Plaintiff and the Class on PATELCO's behalf.
10
                    22.    Thereafter, TEHAMA, NARBUTAS, WILSON, and WRIGHT, were, and acted
11
     as,PATELCO's authorized agents with the actual or ostensible authority to act on PATELCO's behalf.
12

13                  23.    On or about November 7, 2019, Defendants sent a collection letter to Plaintiff in

14   an attempt to collect the alleged debt.
15                  24.    A true and accurate copy of Defendants' collection letter to Plaintiff is attached ~
16
     hereto, marked E~iibit "1," and by this reference is incorporated herein.
17
                    25.    The collection letter (E~ibit "1") was the first written communication from
18

19   Defendants to Plaintiff in connection with the collection ofthe alleged debt.

20                  26.    Plaintiff is informed and believes, and thereon alleges that, the collection letter ~

21   (Exhibit "1") was drafted by N~IRBUTAS, approved and ratified by PATELCO, and signed by ~
22
     WILSON.
23
                    27.    The collection letter(E~ibit "1"} states in relevant part:
24

25          You have a right to notify this office within 30 days after receiving this notice that you
            dispute the validity of this debt or any portion thereof. If you fail to dispute this claim
26          with this office within this time period, our office will assume this debt is valid. If you
            notify this office within 30 days from receiving this notice that you dispute the validity
27          of this debt this office will obtain verification of the debt or obtain a copy of a judgment
            and mail you a copy of such judgment or verification. If you request of this office within.
28

                                              -8-
                          CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 17 of 36




 1           30 days after receiving this notice, this office will provide you with the name and
             address of the original creditor, if different from the current creditor. This
 2           communication is from a debt collector. This is an attempt to collect a debt and any
             information obtained will be used for that purpose.
 3

 4                  28.     The collection letter dated (E~ibit "1") represented ar implied that the

 5   communication was from an attorney.
 6
                    29.    Plaintiff is informed and believes, and thereon alleges that, WILSON is not a
 7
     licensed attorney in the state of California.
 8
                    30.    The collection letter dated (Exhibit "1") represented or implied that Plaintiff's
 9

10   account had been professionally reviewed by an attorney.

11                  31.    Plaintiff is informed and believes, and thereon alleges that no attorney conducted a
12
     professional review of Plaintiff's account before sending the collection letter (Exhibit "1") to Plaintiff.3
13
                    32.    Plaintiff is informed and believes, and thereon alleges that the collection letter
14
     (E~iibit "1")misrepresented the role and involvement of legal counsel.
15

16                  33.    Plaintiff is informed and believes, and thereon alleges that the collection letter

17   {Exhibit "1") misrepresented the true source or nature of the communication thereby making false

18   statements in an attempt to collect a debt.
19
                    34.    On or about February 4, 2020, at approximately 3:28 p.m., Defendants recorded
20
     the following voicemail message on Plaintiffls cellular telephone.
21

22          Maria Griego. My name is Matthew Wright. I'm calling you from the Tehama Law
            Group regarding what is now a pending civil complaint. I've also been asked to reach
23          out to the Santa Clara District Attorney's Office concerning the circumstances,
            concerning this particular issue in my office and before I do so I want to give you a
24          courtesy call. If you choose to, you can return my call before moving forward. My phone
25          number is 415-946-4126.

26                  35.    Defendants' voicemail message was a "communication" in an attempt to collect a ~

27
       See Clomon a .Jackson, 988 F2d 1314 (2nd Cir. 1993) and Avila a Rubin, 84 F.3d 222, 228-29 (7th
28
     Cir. 1996).
                                               -9-
                          CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 18 of 36




 1   debt, as that term is defined by 15 U.S.C. § 1692a(2).

 2                  36.    Defendants failed to provide the disclosure required by 15 U.S.C. § 1692e(11) in
 3
     their voicemail message to Plaintiff.
 4
                    37.    Upon hearing this voicemail message, Plaintiff was shocked, stunned, horrified,
 5
     and upset.
 6
 7                  38.   Plaintiff is informed and believes, and thereon alleges that no civil lawsuit has

 8   been filed against her, as alleged in Defendants' voicemail message.
 9
                    39.   Plaintiff is informed and believes, and thereon alleges that TEHAMA and
10
     NARBUTAS created and implemented uniform telephone scripts for their debt collectors like
11
     WRIGHT to use when sending voicemail messages to consumers, like the voicemail message
12
13   Defendants sent to Plaintiff.

14                  40.   Plaintiff is informed and believes, and thereon alleges that PATELCO approved
15   and/or ratified the use of voicemail messages which falsely represent or imply that a civil lawsuit had
16
     been filed to collect a defaulted consumer debt, when no such civil lawsuit had in fact been filed.
17
                    41.   Plaintiff is informed and believes, and thereon alleges that PATELCO approved
18
19   and/or ratified the use of voicemail messages which falsely represent or imply that the failure to pay

20   will result in an accusation that the debtor has committed a crime.
21                  42.   PATELCO owed Plaintiff and the Class a nondelegable duty to ensure that
22
     TEHAMA, NARBUTAS, WILSON, and WRIGHT, complied with the RFDCPA in all respects.
23
     Therefore, PATELCO is vicariously liable to Plaintiff and the Class for TEIIAMA, NARBUTAS,
24
25
26
     4 SeaBright Ins. Co. a US Airways, Inc., 52 Cal. 4th 590, 600-601 (Cal. 2011)("The nondelegable
27   duties doctrine prevents a party that awes a duty to others from evading responsibility by claiming to
     have delegated that duty to an independent contractor hired to do the necessary work. The doctrine
28
     applies when the duty preexists and does not arise from the contract with the independent contractor.").
                                           -10-
                       CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 19 of 36




 1   WILSON, and WRIGHT's, violations of the RFDCPA.S

 2                                  DEFENDANTS'ROUTINE PRACTICES
 3
                    43.     It is the standard practice and policy of Defendants to send initial collection
 4
     communications in the form of E~ibit "1" which seek to collect defaulted consumer debts incurred for
 5
     personal, family, or household purposes.
 6

 7                  44.     It is the standard practice and policy of Defendants to send initial collection

 8   communications in the form. of Exhibit "1" which falsely represented or implied that the
 9
     communication was from an attorney.
10
                    45.     It is the standard practice and policy of Defendants to send initial collection
11
     communications in the form of Exhibit "1" which falsely represented or implied that the account being
12

13   collected had been professionally reviewed by an attorney.

14                  46.    It is the standard practice and policy of Defendants to send initial collection
15   communications in the form of Exhibit "1" which misrepresent the role and involvement of legal
16
     counsel.
17
                    47.    It is the standard practice and policy of Defendants to send initial collection
18

19   communications in the form of E~ibit "1" which misrepresented the true source or nature of the

20   communication.

21                  48.    It is the standard practice and policy of Defendants to send initial collection
22
     communications in the form of Exhibit "1" which fail to contain the notice required by 15 U.S.C. §
23
     1692g(a)(4)•
24

25                  49.    It is the standard practice and policy of Defendants to send initial collection ~

26
     5 Maloney a Rath, 69 Cal. 2d 442, 446 (Cal. 1968)("a nondelegable duty operates, ... to assure that
27   when a negligently caused harm occurs, the injured party will be compensated by the person whose
     activity caused the harm and who may therefore properly be held liable for the negligence of his agent,
28
     whether his agent was an employee or an independent contractor.").
                                               -11-
                          CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 20 of 36




  1     communications in the form of Exhibit "1" which fail to contain the notice required by 15 U.S.C. §

  2     1692g(a)(5).
  3
                        50,      It is the standard practice and policy of Defendants to send voicemail messages
 4
        which falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer debt,
  5
        when no such civil lawsuit had in fact been filed.
 6

 7                      51.      It is the standard practice and policy of Defendants to send voicemail messages

 8      which falsely represent or imply that the failure to pay will result in an accusation that the debtor has
 9
        committed a crime.
1Q
                                                  CLASS ALLEGATIONS
11
                        52.     Plaintiff brings this action on behalf oftwo.classes of persons similarly situated.
12

13                      53.     Plaintiff tentatively defines the letter class as (i) all persons with addresses in

14      California (ii) to whom TEHAMt~ sent, or caused to be sent, an initial written communication in the
15      form of Exhibit "1,"(iii) in an attempt to collect a consumer debt alleged to be owed to PATELCO,(iv)
16
        which were not returned as undeliverable by the U.S. Post Office(v) during the period one year prior to
17
        the date of filing this action through the date of class certification.
18

19                      54.     Plaintiff tentatively defines the voicemail class as {i) all persons with addresses in

20      California (ii) to whom TEHAMA sent, or caused to be sent, a voicemail substantially similar to the

21      voicemail described in ~( 34 above,(iii) in an attempt to collect a consumer debt alleged to be owed to ~
22
        PATELC4,(iv) during the period one year prior to the date of filing this action through the date of
23
        class certification.
f►.L!

25                      55.     Excluded from the class would be any officers, directors, or legal representatives

26      of Defendants, and any judge,justice, or judicial officer presiding over this matter and the members of ~

27      their immediate families and judicial staff. Plaintiff reserves the right to modify the Class definition
28

                                                    -12-
                               CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
            Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 21 of 36




 1   and Class period based on the results of discovery.

 2                  56.   The class is so numerous that joinder of all members is impractical.           On
 3
     information and belief, collection notices in the form of E~ibit"1" and voicemails substantially similar
 4
     to the voicemail described in ¶ 34 above have been sent to hundreds of California class members.
 5
                   57.    Defendants have acted with respect to the Class, in a manner generally applicable
 6

 7   to Plaintiff and each Class member. There is awell-defined community of interest in the questions of

 8   law and fact involved in this action, which affects all class members. Questions of law and fact
 9
     common to the class predominate over any questions peculiar to individual class members. The
10
     common questions include:
11
                           a.   Whether Defendants are debt collectors;
12

13                         b.   Whether Defendants sent Plaintiff and the Class initial written

14          communication in the form of Exhibit "1" which falsely represented or implied that the
15          communication was from an attorney;
16
                           c.   Whether Defendants sent Plaintiff and the Class initial written
17
            communication in the forth of Exhibit "1" which falsely represented or implied that the account
18

19          being collected had been professionally reviewed by an attorney;

20                         d.   Whether Defendants sent Plaintiff and the            Class initial written
21          communication in the form of Exhibit "1" which misrepresent the role and involvement of legal
22
            counsel;
23
                           e.   Whether Defendants sent Plaintiff and the            Class initial written
24

25          communication in the form of Exhibit "1" which misrepresented the true source or nature ofthe

26          communication;

27                        f.    Whether Defendants sent Plaintiff and the Class initial              written
28

                                           -13-
                       CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 22 of 36




 1           communication in the form of Exhibit "1" which fail to contain the disclosures required by

 2           California Civil Code § 1788.17 and 15 U.S.C. §§ 1692g(a)(4) and 1692g(a){5);
 3
                             g.   Whether Defendants sent Plaintiff and the Class voicemail messages which
 4
             falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer
 5
             debt, when no such civil lawsuit had in fact been filed; and
 6

 7                           h.   Whether Defendants sent Plaintiff and the Class voicemail messages which

 8           falsely represent or imply that the failure to pay will result in an accusation that the debtor has
 9
             committed a crime.
10
                    58.     There are no individual questions of law or fact, other than whether a Class
11
      member was sent the offending collection communication, which can be determined by ministerial
12

13   inspection of Defendants' records.

14                  59.     Plaintiff will fairly and adequately represent and protect the interest of the Class
15    members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has retained counsel
16
     experienced in handling class claims and litigation brought pursuant to various consumer protection
17
     statutes, including the California Fair Debt Buying Practices Act, California Givil Code §§ 178$.50-
18

19   1788.64 ("CFDBPA"), the federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p

Za   ("FDCPA") and the California Rosenthal Fair Debt Collection Practices Act, California Civil Code §§

21   1788-1788.33 ("RFDCPA"). Neither Plaintiff nor her counsel have any interests which might cause
22
     them not to vigorously pursue this claim. Plaintiff and her counsel will vigorously pursue this matter.
23
                    60.    Plaintiff's claims are typical of the claims of the other members of the Class in ~
24

25   ~ that Plaintiff and other Class members were similarly harmed by the actions of Defendants and the ~

26   claims alleged herein all arise from the same operative facts and are based on the same legal theories.

27   Plaintiff is a member of the Class she seeks to represent and she has suffered harm due to the unfair,
28

                                               -14-
                          CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 23 of 36




 1   deceptive, and unlawful practices of Defendants.

 2                   61.    Defendants have acted or refused to act, with respect to some or all issues
 3
     presented in this Complaint, on grounds generally applicable to the Class, thereby making it appropriate
 4
     to provide relief with respect to the Class as a whole.
 5
                     62.    A class action is a superior method for the fair and efficient adjudication of this
 6

 7   controversy. Most of the class members wha received voicemails and written communications in the

 8   form of Exhibit "1" have no knowledge that their rights are being violated by illegal collection
 9
     practices. The interest of the class members in individually controlling the prosecution of separate
10
     claims against Defendants is small because the maximum damages in an individual action are $1,000,
11
     pursuant to the RFDCPA, California Civil Code § 178$.17,6 and $1,000, pursuant to the FDCPA, 15
12

13   U.S.C. § 1692k(a)(2)(A). Management of this class action is likely to present significantly fewer

14   difficulties than those presented in many other class actions.
15
                    63.     A class acrion is the best available method of the efficient adjudication of this
16
     litigation because individual litigation of Class members' claims would be unpracticable and unduly
17
     burdensome to the courts, and have the potential to result in inconsistent or contradictory judgments.
18

19   There are no unusual difficulties likely to be encountered in the management of this litigation as a class

20   action. A class action presents fewer management problems and provides the benefits of single

21   adjudication, economies of scale, and comprehensive supervision by a single court.
22
                    64,     Certification of the Class under California Code of Civil Procedure § 382 is
23
     appropriate in that:
24

25                           a.   The questions of law or fact common to the members of the Class

26          predominate over any questions affecting only individual members; and

27                          b.    A class action is superior to other available methods for the fair and efficient
28
     ° Incorporating by reference 15 U.S.C. § 1692k(a)(2){A).

                                           -15-
                        CLASSACTION COMPLAINT FOR STATUTORY Dt1NLAGES
              Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 24 of 36




 1            adjudication ofthe controversy.

 2                    65.    Certification of a class under California Code of Civil Procedure § 382 is also
 3
      appropriate in that Defendants acted on grounds generally applicable to the Class, thereby making
 4
      appropriate declaratory relief with respect to the Class as a whole.
 5
                     66.     Plaintiff and the Class are entitled to an award of attorney fees and costs against
 6

 7    Defendants, pursuant to the RFDCPA, California Civil Code § 178$.17.'

 8                                          FIRST CAUSE OF ACTION
 9
                        ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
10                                   {Against All Defendants)

11                   67.    Plaintiff and the Class bring the first cause of action against all Defendants for
12
      violations ofthe California Rosenthal Fair Debt Collection Practices Act("RFDCPA"), California Civil
13
      Code §§ 1788-1788.33.
14
                     68.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
15

16    as though fully set forth herein.

17                   69.    Plaintiff is a "debtor" as that term is defined by California Civil Code § 1788.2(h).

18                   70.    Defendant, TE~[AMA, is a "debt collector" as that term is defined by California'
19
      Civil Code § 1788.2(c).
20
                     71.    Defendant, WILSON, is a "debt collector" as that term is defined by California ~
21

22   Civil Code § 17882(c).

23                   72.    Defendant, WRIGHT, is a "debt collector" as that term is defined by California

24 ~ Civil Code § 1788.2(c).

25
                     73.    Defendant, PATELCO, is a "debt collector" as that term is defined by California
26
     ~ Civil Code § 178$.2(c).
27

28
     ' Incorporating by reference 15 U.S.C. § 1692k(a)(3).
                                                -16-
                           CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 25 of 36




 1                   74.    On and after January 1, 2020, Defendant, NARBUTAS, is a "debt collector" as

 2    that term is defined by California Civil Code § 178$.2(c).
 3
                     75.   Defendants have violated the RFDCPA. The violations include, but are not
 4
      limited to, the following:
 S
                             a.    Defendants, TEHAMA, WRIGHT, NARBUTAS, and PATELCO, sent
 6

 7           Plaintiff and the Class voicemail messages which falsely represented or implied that a civil

 8           lawsuit had been filed to collect a defaulted consumer debt, when no such civil lawsuit had in
 9
             fact been filed, in violation of California Civil Code §§ 1788.13(j) and 1788.17;8
10
                             b.    Defendants, TEHAMA, WRIGHT, NARBUTAS, and PATELCO, sent
11
             Plaintiff and the Class voicemail messages which falsely represented or implied that the failure
12

13           to pay will result in an accusation that the debtor has committed a crime, in violation of

14           California Civil Code §§ 178810(a), 1788.10(b), 1788.10(c), 1788.10(fj, and 178817;9
15                          c.     Defendants, TEHAMA and WILSON, misrepresented the right to obtain
16
             verification ofthe debt, in violation of California Civil Code § 1788.17;10
17
                            d.     Defendants, TEHAMA and WILSON, failed to send Plaintiff and the Class'
18

19           a written notice containing a statement that if Plaintiff/Class notifies the Defendants in writing

20           within the thirty-day period that the debt, or any portion thereof, is disputed, the Defendants

21           would obtain verification of the debt and that a copy of the verification would be mailed to the
22
             Plaintiff/Class, in violation of California Civil Code § 1788.17;11
23
                            e.     Defendants, TEHAMA and WILSON, misrepresented the right to obtain the ~
24

25           name and address of the original creditor, if different from the current creditor, in violation of ~

26    g 15 U.S.C. §§ 1692e(5), 1692e(10), and 1692e(ll) (no § 1692e(11) violation is alleged against
      PATELCO).
27    g 15 U.S.C. §§ 1692d(1), 1692d(2), 1692e(4), 1692e(5}, 1692e(7), 1692e(8), and 1692e(10).
     '0 15 U.S.C. §§ 1692e and 1692e(10).
28
     " 1S U.S.C. § 1692g{a}(4).

                                            -17-
                        CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 26 of 36




 1           California Civil Code § 1788.17;12 and

 2                           f.   Defendants, TEHAMA and WILSON, failed to send the Plaintiff/class a
 3
             written notice containing a statement that upon written request within the thirty-day period, the
 4
             Defendants would provide the Plaintiff/Class with the name and address of the original creditor,
 5
             if different from the current creditor, in violation of California Civil Code § 1788.17.13
 6

 7                  7b.     Defendants' acts as described above were done willfully and knowingly with the

 8    purpose of coercing Plaintiff and the Class to pay alleged debts, within the meaning of California Civil
 9
      Code § 1788.30(b).
10
                    77.     As a result of Defendants' willful and knowing violations of the RFDCPA,
11
     Plaintiff is entitled to an award of a statutory penalty in an amount not less than one hundred dollars
12

13   ($100)nor greater than one thousand dollars ($1,000), pursuant to California Civil Code § 1788.30{b).

14                  78.    As a result of Defendant's violations of the RFDCPA, Plaintiff is entitled to an
15   award of statutory damages in an amount not exceeding $1,000, pursuant to California Civil Code §
16
      1788.17.14
17
                    79.    As a result of Defendants' violations of the RFDCPA, the Class is entitled to an
18

19   award of statutory damages in an amount not to exceed the lesser of five hundred thousand dollars

20   ($500,000) or 1 percent of the net worth of each Defendant, pursuant to California Civil Code §

21   1788.17.'s
22
                    80.    As a result of Defendants' violations of the RFDCPA, Plaintiff and the Class are j
23
     entitled to an award of reasonable attorney's fees and costs, pursuant to California Civil Code §
24

25   17$8.17.16

26   " 15 U.S.C. §§ 1692e and 1692e(10).
     13 15 U.S.C. § 1692g(a)(5).
27   ~4 ~s u.s.c. §
                    1~92k(a)t~)(A).
     `s Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B)(ii).
28
     16 Incorporating by reference 15 U.S.C. § 1692k(a)(3).

                                              -18-
                          CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 27 of 36




  1                    $1.    Pursuant to California Civil Code § 1788.32, the remedies provided under

 2     California Civil Code § 17$8.17 are intended to be cumulative and in addition to any other procedures,
 3
       rights, or remedies that Plaintiff and the Class may have under any other provision oflaw.
 4
                                           SECOND CAUSE OF ACTION
 5
                                  FAIR DEBT COLLECTION PRACTICES ACT
 6
                                   (Against All Defendants,Except PATELCO)
 7
                      $2.     Plaintiff and the Class bring the second cause of action against all Defendants
 8
       except PATELCO for violation ofthe federal Fair Debt Collection Practices Act("FDCPA"), 15 U.S.C.
 9

10     §§ 1692-1692p.

11                    83.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
12
       as though fully set forth herein.
13
                      84.    Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §
14
       1692x(3).
15

16                    85.    Defendant, TEHAMA,is a "debt collector" as that term is defined by the FDCPA,

17     15 U.S.C. § 1692x(6).

18                    86.    Defendant, NARBUTAS, is a "debt collector" as that term is defined by the
19
      ~ FDCPA, 15 U.S.C. § 1692x(6).
20
                      87.    Defendant, WILSON, is a "debt collector" as that term is defined by the FDCPA,
21

22    ~ 15 U.S.C. § 1692x(6).

23                    88.    Defendant, WRIGHT, is a "debt collector" as that term is defined by the FDCPA,

24 ~ 15 U.S.C. § 1692x(6).

25
                      89.    The financial obligation alleged to be owed by Plaintiff is a "debt" as that term is ~
26
      defined by the FDCPA, 15 U.S.C. § 1642x(5).
27
                      90.    Defendants have violated the FDCPA. The violations include, but are not limited
28

                                                -19-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
              Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 28 of 36




 1     to, the following:

 2                             a.   Defendants sent Plaintiff and the Class voicemail messages which falsely
 3
              represented or implied that a civil lawsuit had been filed to collect a defaulted consumer debt,
 4
              when no such civil lawsuit had in fact been filed, in violation of 15 U.S.C. §§ 1692e(5} and
 5
              1692e(10);
 6

 7                             b.   Defendants sent Plaintiff and the Class voicemail messages which falsely

 8            represented or implied that the failure to pay will result in an accusation that the debtor has
 9
              committed a crime, in violation of 15 U.5.C. §§ 1692d(1}, 1692d(2), 1692e(4), 1692e(5),
10
              1692e(7), 1692e(8), and 1692e(10};
11
                               c.   Defendants sent Plaintiff and the Class voicemail messages which fail to
12

13            contain the disclosure required by 15 U.S.C. § 1692e(11);

14                            d.    Defendants misrepresented the right to obtain verification of the debt, in
15            violation of 15 U.S.C. §§ 1692e and 1692e(10);
16
                              e.    Defendants failed to send the Plaintiff/Class awritten notice containing a
17 '
              statement that if Plaintiff/Class notifies Defendants in writing within the thirty-day period that
18

19            the debt, or any portion thereof, is disputed, Defendants would obtain verification of the debt

20            and that a copy of the verification would be mailed to Plaintiff/Class, in violation of 15 U.S.C. §

21            1692g(a)(4);
22
                              f.    Defendants misrepresented the right to obtain the name and address of the',
23
              original creditor, if different from the current creditor, in violation of 15 U.S.C. §§ 1692e and ~
24

25            1692e(10); and

26                            g.    Defendants failed to send Plaintiff/Class a written notice containing a

27            statement that upon written request, Defendants would provide Plaintiff/Class with the name ~
28

                                                 -20-
                            CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 29 of 36




  1            and address of the original creditor, if different from the current creditor, in violation of 15

 2             U,S.C. § 1692g(a)(5).
 3
                       91.    Defendants' acts as described above were done intentionally with the purpose of
 4
       coercing the Plaintiff/Class to pay the alleged debt.
 5
                       92.    As a result of Defendants' violations of the FDCPA, Plaintiff is entitled to an
 6

 7     award of statutory damages in an amount not to exceed $1,000, pursuant to 15 U.S.C. §§ 1692k(a)(2)

      (A)and (B)(i).
 9
                       93.    As a result of Defendants' violations of the FDCPA, the Class is entitled to an
10
       award of statutory damages in an amount not to exceed the lesser of five hundred thousand dollars
11
      ($500,000) or 1 percent of the net worth of each Defendant, pursuant to 15 U.S.C. §§ 1692k(a)(2)(B)
12

13    (ii).

14                    94.    As a result of Defendants' violations of the FDCPA, Plaintiff and the Class are
15     entitled to an award of reasonable attorney's fees and costs, pursuant to 15 U.S.C. §§ 1692k(a){3).
16
                                            THIRD CAUSE OF ACTION
17
                        VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
1$                                     (Against All Defendants)
19
                      95.    Plaintiff and the Class bring the third cause of action against all Defendants for
20
       violations of California's Unfair Competition Law, Business and Professions Code § 17200, et seq. ',
21

22    (hereinafter "the UCL").

23                    96.    Plaintiff repeats, realleges, and incorporates by reference all previous paragraphs

24 ~ as though fully set forth herein.

25
                      97.     Defendants violated the UCL's prohibition against "any unlawful, unfair or
26
      ~ fraudulent business act or practice" by:
27
                              a.   sending vaicemail messages which falsely represent or imply that a civil
28

                                               -21-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 30 of 36




  1             lawsuit had been filed to collect a defaulted consumer debt, when no such civil lawsuit had in

 2              fact been filed;
 3
                                b.   sending voicemail messages which falsely represent or imply that the failure
 4
                to pay will result in an accusation that the debtor has committed a crime;
 5
                                c.   sending voicemail messages which fail to contain the disclosure required by
 6

 7              15 U.S.C. § 1692e(11);

 8                              d.   misrepresenting the right to obtain verification ofthe debt being collected;
 9
                                e.   failing to send a written notice containing a statement that if the debtor
10
                notifies Defendants in waiting within the thirty-day period that the debt, o~- any portion thereof,
11
                is disputed, Defendants would obtain verification of the debt and that a copy of the verification
12

13              would be mailed to the debtor;

14                             f.    misrepresenting the right to obtain the name and address of the original
15              creditor, if different from the current creditor; and
16
                               g.    failing to send a written notice containing a statement that upon written
17
                request, Defendants would provide the debtor with the name and address of the original 'I
1$

19              creditor.

20                     98.    Defendants' business practices and actions as set forth above are unlawful, unfair, ~
21    and fraudulent, and provide Defendants an unfair advantage in the marketplace.
22
                       99.    Plaintiff and the Class seek an order declaring such business practices to be
23
      unlawful, unfair, and fraudulent, and enjoining these business methods, acts, and practices set forth
24

25    herein.

26                     100.    Plaintiff and the Class also request an order for reasonable attorneys' fees and

27 ~ costs incurred, pursuant to Code of Civil Procedure § 1021.5.

28

                                                -22-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
       Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 31 of 36




 1                                     QUEST FOR RELIEF

 2     Plaintiff requests that this Court:
 3
                   a) Assume jurisdiction in this proceeding;
 4
                   b) Certify this case as a class action and appoint Plaintiff and Plaintiff's counsel to
 5
                      represent the Class;
 6

 7                c) Declare that Defendants violated the Rosenthal Fair Debt Collection Practices

 8                    Act, Cal. Civil Code § 178$.17;
 9
                  d) Declare that Defendants violated the Fair Debt Collection Practices Act, 15
10
                      U.S.C. §§ 1692e, 1692e(10), 1692g(a)(3), 1692g(a)(4) and 1692g{a)(5);
11
                  e) Declare that each of the following actions violates California Business and
12

13                    Professions Code §§ 17200, et seq.:

14                        i) sending voicemail messages which falsely represent or imply that a civil'
15
                              lawsuit had been filed to collect a defaulted consumer debt, when no such
16
                              civil lawsuit had in fact been filed;
17
                          ii) sending voicemail messages which falsely represent or imply that the
18

19 '                          failure to pay a debt will result in an accusation that the debtor has

20                            committed a crime;
21                        iii) sending voicemail messages which fail to contain the disclosure required
22
                              by 15 U.S.C. § 1692e(11);
23
                          iv) misrepresenting the right to obtain verification of the debt being
24

25                            collected;

26                        v) failing to send a written notice containing a statement that if the debtor ~

27                            notifies Defendants in w~itzng within the thirty-day period that the debt, ~
zg
                                     -23-
                  CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
             Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 32 of 36




 1                                 or any portion thereof, is disputed, Defendants would obtain verification

 2                                 of the debt and that a copy of the verification would be mailed to the
 3
                                   debtor;
 4
                               vi) misrepresenting the right to obtain the name and address of the original
 5
                                   creditor, if different from the current creditor; and
 6
 7                             vii)failing to send a written notice containing a statement that upon written

 8                                 request, Defendants would provide the debtor with the name and address
 9
                                   ofthe original creditor.
10
                        ~ Enter an order enjoining Defendants from continuing each of the practices set
11
                           forth in subsection (e) above;
12

13                      g) Award Plaintiff statutory damages in an amount not to exceed $1,000, pursuant

14                         to 15 U.S.C. §§ 1692k(a){2)(A) and (B){i);
15                      h) Award Plaintiff a statutory penalty in an amount not less than $100 nor greater
16
                           than $1,000 against each Defendant, pursuant to California Civil Code §
17
                            1788.30{b);
18
19                      i} Award Plaintiff statutory damages in an amount not to exceed $1,040 against

20                         each Defendant, pursuant to California Civil Code § 1788.17;
21                     j) Award the Class statutory damages in an amount not to exceed the lesser of five
22
                           hundred thousand dollars ($500,000) or 1 percent of the net worth of each
23
                           Defendant, pursuant to California Civil Code § 1788.17;"
24
25                      k) Award the Class statutory damages in an amount not to exceed the lesser of five ~

26                         hundred thousand dollars ($500,000) or 1 percent of the net worth of each

27                         Defendant except PATELCO,pursuant to 15 U.S.C. § 1692k(a)(2)(B)(ii);
28
     '
     i Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B)(ii).
                                           -24-
                       CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
            Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 33 of 36




 1                      1) Award Plaintiff and the Glass the costs. of this action and reasonable attorney's

 Z                         fees, pursuant to California Civil Code § 1788.17,'$' 15 U.S.C. § 16~2k(a)(3), and
 3
                           California Code of Civil Procedure § 1021..5.
 4
                        m) Award Plaintiff and. the Class such other and further relief as may be just and:
 5
                           proper.
 6
 7                                                      CONSUMER LAW CENTER,INC.

 8
     Dated: February 12.2020                            By:
 9
                                                           Fred W.S~hwinn(SBN 225575)
10                                                      ❑ Raean R, Roulston(SBN 255b22)
                                                        ~ Matthew C. Salmonsen(SBN 342854)
11                                                      CQNSUMER LAW CENTER,INC.
                                                        1.435 Koll Circle, Suite 104
12
                                                        San Jase, California 951 I2-4610
13                                                      Telephone Number:(408)294-6100
                                                        Facsimile Number:(408)294-619Q
14                                                      Email Address: fred.schwinn@sjconsumer~aw.com ~
15
                                                        Attorneys for Plaintiff
16                                                      MA}~IA C4NSUELQ GRIEGO

17
18
19
2Q
21
22
23
24
25
26
27
28
     `~ Incorporating by reference 15 U.S.C. § 1692k{a)(3).
                                            -25-
                       CLASS ACTIQN COMPLAINT FOR STATUTCIRY DAMAGES
  Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 34 of 36




    Thy Tehama l.aw group, P.G
    124 Raul QR.#108
    San.Rafael, CA 949Q3


   PersanaE and Canfidentiai


   iVovember ~~ .20:19

    MARIA GRIEGt?
   PO BQX 60861
   .PALO ALTO, CA 943060861
                                                          Account #: 6U5588Q-10
                                                          File #:16596...
                                                          Current balance: X1,002.36

   Dear MARIA C~RIEGO:
   This letter is to notify you that your file regarding the 6atance owes# tc~ Pat~ica Credit Union
   Shares has been forwarded to the Tehama Law Group, P.C. for calleeti~ns. Your fife will be
   reviewed to determine the appropriate action to take in order to secure the balance due and
   awing. Please #ake note that action may be taken against you without ft~ither notice,. Ta avoid
   any adverse effect this may have contact our offices at 415-9~6-4126 and we will assist you
   in resolving this matter.
  You have a right to notify this offte€ wifhin 30 days after receiving this notice that you dispute
  the validity of this debt or any portion thereof. If you fail to dispute this claim with this office
  within this time period, our office will assume this debt is valid. If you notify this office within 30
  days from receiving this notice that you dispute the validity of this debt this office will obtain
  verification of the debt or obtain a copy of a judgment and mail you a copy of such judgmenf or
  verification. If you request of this office within 30 days after receiving this notice, this office will
  provide you with the name and address of the original creditor, if different from the current
  creditor. This communication is from a debt collector. This is an attemptto caflect a debt and.
  any information obtained will be used for that purpose.
   The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
  Practices Act require that, except under unusual circumstances, collectors may not contact
  you before 8 a.m, or after 9 p.m. They may not harass you by using threats of violence or
  arrest or by using obscene language. Collectors may not use false or misleading statements
  or c~11 you at work if they know or have reason to know that you may not receive personal calls
  at work. For the most part, collectors may not tell another person, other than your attorney or
  spouse, about your debt. Collectors may contact another person to confirm ,your location ar
  enforce a judgment. For more information about debt collection activities, you may contact the
  Federal Trade Commission at 1-877-FTC-HEL.P or www.ftc.gov.
 ~eerely,


~~ Eric tlVilson
   The ~ehama La►~ Group,.P.G.
   X415) 946-4126


                                                                                        1
Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 35 of 36




                                                                                                               '
                                                                                                               J~~"F i.".-t
                                                                 (,,,   y,T^}/^k                                    a ~.~
                                                                 ~~ Paul DR. #ti~8                                                                                  <, ~~.,            - ,.1 _ .   --
                                                                ~~~ ~afa~l, ~R 9~~~3
                                                                -. ~,_ . ~mb~r f, ~i
                                                                ~~~~,r~iA i~~=:~~Q
                                                                ~'G ~~~;: oQ861
                                                                                   ~..~~~~~ti~~^—;~=~s~~a ~~            3~~~'l~~~i°~l~~~aeB~~~'1~aaj~:~e6i8~'D~~~~rs~~~1~°~i~~'~'~~t~t~jee
              Case 5:20-cv-02441-NC Document 1 Filed 04/09/20 Page 36 of 36


 1                                        CERTIFICATE OF SERVICE

 2'           I, Jan Hyde, declare:

 3            I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4    interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 4Q0,

 5    Sacramento, CA 95815.

 6            On Apri19, 2020, I served the following documents)on the parties in the within action:

 7             DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF                                        ',
                      ACTION TO FEDERAL COURT UNDER 28 U.S.C.§ 1441(c)
 8

 9                VIA ELECTRONIC SERVICE: The above-described documents) will be delivered
          X       electronically through the Court's ECF/PACER electronic filing system, as stipulated by
1Q                all parties to constitute personal service, to the following:

11               BY MAIL:I am familiar with the business practice for collection and processing of mail.
                 The above-described documents) will be enclosed in a sealed envelope, with first class
12        X      postage thereon fully prepaid, and deposited with the United States Postal Service at
                 Sacramento, CA on this date, addressed as follows:
13               BY HAND: The above-described documents) will be placed in a sealed envelope which
                 will be hand-delivered on this same date by                                   ,addressed as
14               follows;
                 VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
15               the fax number shown on the attached facsimile report, at the time shown on the attached
                 facsimile report, and the attached facsimile report reported no error in transmission and
16               was properly issued from the transmitting facsimile machine, and a copy of same was
                 mailed, on this same date to the followin
17               VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
                 overni ht service, to the followin
18

19     Fred W. Schwinn
       Raeon R. Roulston                                     MARIA CONSUELO GRIEGO
20     Matthew c. Salmonsen
21     Consumer Law Center, Inc.
       1435 Koli Circle
22     Suite 104
       San Jose, CA 95112-4610
23

24
              I declare under penalty of perjury under the laws of the United States of America that the
25
      foregoing is a true and correct statement and that this Certificate was executed on Apri19, 2020.
26

27                                                 By • ~     ~.6~
                                                      Jan~,~e
28

                                                       -3-
            DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
